--------------------------------------------------------------------------------

Exhibit 10.33


EMPLOYEE STOCKHOLDER’S AGREEMENT
 


 
This Employee Stockholder’s Agreement (this “Agreement”) is entered into as of
March 20, 2003 between BRW Acquisition, Inc., a Delaware corporation (the
“Company”), and the undersigned, as set forth on the signature page hereof (the
“Employee Stockholder”) (the Company and the Employee Stockholder being
hereinafter collectively referred to as the “Parties”).
 
WHEREAS, this Agreement is one of several other agreements (“Other Employee and
Management Stockholders’ Agreements”) which have been, or which in the future
will be, entered into between the Company and other individuals who are or will
be key employees of the Company or one of its subsidiaries (collectively, the
“Other Employee and Management Stockholders”); and
 
WHEREAS, the Company and the Employee Stockholder have agreed that the Employee
Stockholder may purchase a certain number of shares of common stock, par value
$.01 per share, of the Company (the “Common Stock”) and the Employee Stockholder
will receive a certain number of options to purchase Common Stock (“Options”)
pursuant to the terms of the 1998 Option Plan of the Company (the “Option Plan”)
and the “Non-Qualified Stock Option Agreement” attached hereto as Exhibit A.
 
NOW THEREFORE, to implement the foregoing and in consideration of the grant of
Options and of the mutual agreements contained herein, the Parties agree as
follows:
 
1.  Common Stock; Issuance of Options. (a) Subject to the terms and conditions
hereinafter set forth, the Company may, from time to time, choose to provide the
Employee Stockholder with the opportunity to purchase, and the Employee
Stockholder may purchase shares of Common Stock (the “Issued Stock”) at a
purchase price per share to be determined at such time as the Company offers the
Employee Stockholder the opportunity to purchase such stock. The number of
shares of Issued Stock to be sold by the Company and purchased by the Employee
Stockholder is set forth on the signature page hereof. The Company shall have no
obligation to sell any Issued Stock to any person who (i) is a resident or
citizen of a state or other jurisdiction in which the sale of the Issued Stock
to him or her would constitute a violation of the securities or “blue sky” laws
of such jurisdiction or (ii) is not an employee of the Company or any of its
subsidiaries on the date hereof.
 
(b)  Subject to the terms and conditions hereinafter set forth, the Company
shall issue to the Employee Stockholder the Options and the Parties shall
execute and deliver to each other copies of the Non-Qualified Stock Option
Agreement concurrently with the issuance of the Options. For purposes of this
Agreement, the “Base Price” shall be $500.00 per share of Common Stock and the
Effective Date shall be January 1, 2003 (the “Effective Date”).
 
2.  Employee Stockholder’s Representations, Warranties and Agreements. (b) The
Employee Stockholder agrees and acknowledges that he will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of (any such act being referred to herein as a “transfer”) any shares of
the Issued Stock and, at the time of exercise, the Common Stock issuable upon
exercise of the Options (the “Option Stock” and, collectively with the Issued
Stock, the “Stock”) unless such transfer complies with Section 3 of this
Agreement. If the Employee Stockholder is an “affiliate” (as defined under Rule
405 of the rules and regulations promulgated under the Act and as interpreted by
the Board of Directors of the Company) of the Company (an “Affiliate”), the
Employee Stockholder also agrees and acknowledges that he will not transfer any
shares of the Stock unless:
 

--------------------------------------------------------------------------------


 
(i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws or
 
(ii) (A) counsel for the Employee Stockholder (which counsel shall be reasonably
acceptable to the Company) shall have furnished the Company with an opinion,
satisfactory in form and substance to the Company, that no such registration is
required because of the availability of an exemption from registration under the
Act and (B) if the Employee Stockholder is a citizen or resident of any country
other than the United States, or the Employee Stockholder desires to effect any
transfer in any such country, counsel for the Employee Stockholder (which
counsel shall be reasonably satisfactory to the Company) shall have furnished
the Company with an opinion or other advice reasonably satisfactory in form and
substance to the Company to the effect that such transfer will comply with the
securities laws of such jurisdiction.
 
Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the Act and this
Agreement and no opinion of counsel is required in connection therewith: (x) a
transfer made pursuant to Section 4, 5 or 6 hereof, (y) a transfer upon the
death of the Employee Stockholder to his executors, administrators, testamentary
trustees, legatees or beneficiaries (the “Employee Stockholder’s Estate”) or a
transfer to the executors, administrators, testamentary trustees, legatees or
beneficiaries of a person who has become a holder of Stock in accordance with
the terms of this Agreement, provided that it is expressly understood that any
such transferee shall be bound by the provisions of this Agreement and (z) a
transfer made after the Effective Date in compliance with the federal securities
laws to a trust or custodianship the beneficiaries of which may include only the
Employee Stockholder, his spouse or his lineal descendants (a “Employee
Stockholder’s Trust”), provided that such transfer is made expressly subject to
this Agreement and that the transferee agrees in writing to be bound by the
terms and conditions hereof.


(b)  The certificate (or certificates) representing the Stock shall bear the
following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE EMPLOYEE STOCKHOLDER’S AGREEMENT DATED AS OF MARCH 20, 2003
BETWEEN BRW ACQUISITION, INC. (THE “COMPANY”) AND THE EMPLOYEE STOCKHOLDER NAMED
ON THE FACE HEREOF (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY).”
 

--------------------------------------------------------------------------------


 
(c)  The Employee Stockholder acknowledges that he has been advised that (i) a
restrictive legend in the form heretofore set forth shall be placed on the
certificates representing the Stock and (ii) a notation shall be made in the
appropriate records of the Company indicating that the Stock is subject to
restrictions on transfer and appropriate stop- transfer restrictions will be
issued to the Company’s transfer agent with respect to the Stock. The Employee
Stockholder also acknowledges that (1) the Stock must be held indefinitely and
the Employee Stockholder must continue to bear the economic risk of the
investment in the Stock unless it is subsequently registered under the Act or an
exemption from such registration is available, (2) when and if shares of the
Stock may be disposed of without registration in reliance on Rule 144 of the
rules and regulations promulgated under the Act, such disposition can be made
only in limited amounts in accordance with the terms and conditions of such Rule
and (3) if the Rule 144 exemption is not available, public sale without
registration will require compliance with some other exemption under the Act.
 
(d)  If any shares of the Stock are to be disposed of in accordance with Rule
144 under the Act or otherwise, the Employee Stockholder shall promptly notify
the Company of such intended disposition and shall deliver to the Company at or
prior to the time of such disposition such documentation as the Company may
reasonably request in connection with such sale and, in the case of a
disposition pursuant to Rule 144, shall deliver to the Company an executed copy
of any notice on Form 144 required to be filed with the Securities and Exchange
Commission (the “SEC”).
 
(e)  The Employee Stockholder agrees that, if any shares of the Common Stock of
the Company are offered to the public pursuant to an effective registration
statement under the Act (other than registration of securities issued under an
employee plan), the Employee Stockholder will not effect any public sale or
distribution of any shares of the Common Stock not covered by such registration
statement from the time of the receipt of a notice from the Company that the
Company has filed or imminently intends to file such registration statement to,
or within 180 days after, the effective date of such registration statement,
unless otherwise agreed to in writing by the Company.
 
(f)  The Employee Stockholder represents and warrants that (i) with respect to
the Issued Stock, if any, he has received and reviewed the document(s)
comprising the Private Placement Memorandum, dated March 31, 2001, (the “Private
Placement Memorandum,”) relating to the Issued Stock, if any, and the documents
referred to therein, certain of which documents set forth the rights,
preferences, and restrictions relating to the Issued Stock, and (ii) he has been
given the opportunity to obtain any additional information or documents and to
ask questions and receive answers about such information, the Company and the
business and prospects of the Company which he deems necessary to evaluate the
merits and risks related to his investment in the Issued Stock, if any, and to
verify the Private Placement Memorandum and the information contained in the
information received as indicated in this Section 2(f)(ii), and he has relied
solely on such information.
 

--------------------------------------------------------------------------------


 
(g)  The Employee Stockholder further represents and warrants that (i) his
financial condition is such that he can afford to bear the economic risk of
holding the Stock for an indefinite period of time and has adequate means for
providing for his current needs and personal contingencies, (ii) he can afford
to suffer a complete loss of his or her investment in the Stock, (iii) he
understands and has taken cognizance of all risk factors related to the purchase
of the Stock and (iv) his knowledge and experience in financial and business
matters are such that he is capable of evaluating the merits and risks of his
purchase of the Stock as contemplated by this Agreement.
 
3.  Restriction on Transfer. Except for transfers permitted by clauses (x), (y)
and (z) of Section 2(a) or a sale of shares of Stock pursuant to an effective
registration statement under the Act filed by the Company or pursuant to the
Sale Participation Agreement (as defined below), the Employee Stockholder agrees
that he will not transfer any shares of the Stock at any time prior to the fifth
anniversary of the Effective Date. No transfer of any such shares in violation
hereof shall be made or recorded on the books of the Company and any such
transfer shall be void and of no effect.
 
4.  Right of First Refusal. If, prior to the later of the fifth anniversary of
the Effective Date or a Public Offering (as hereinafter defined), the Employee
Stockholder receives a bona fide offer to purchase any or all of his shares of
Stock (the “Offer”) from a third party (the “Offeror”) which the Employee
Stockholder wishes to accept, the Employee Stockholder shall cause the Offer to
be reduced to writing and shall notify the Company in writing of his wish to
accept the Offer. The Employee Stockholder’s notice shall contain an irrevocable
offer to sell such shares of Stock to the Company (in the manner set forth
below) at a purchase price equal to the price contained in, and on the same
terms and conditions of, the Offer, and shall be accompanied by a copy of the
Offer (which shall identify the Offeror). At any time within 30 days after the
date of the receipt by the Company of the Employee Stockholder’s notice, the
Company shall have the right and option to purchase, or to arrange for a third
party to purchase, all of the shares of Stock covered by the Offer either (i) at
the same price and on the same terms and conditions as the Offer or (ii) if the
Offer includes any consideration other than cash, then at the sole option of the
Company, at the equivalent all cash price, determined in good faith by the
Company’s Board of Directors, by delivering a certified bank check or checks in
the appropriate amount (and any such non-cash consideration to be paid) to the
Employee Stockholder at the principal office of the Company against delivery of
certificates or other instruments representing the shares of Stock so purchased,
appropriately endorsed by the Employee Stockholder. If at the end of such 30 day
period, the Company has not tendered the purchase price for such shares in the
manner set forth above, the Employee Stockholder may during the succeeding 60
day period sell not less than all of the shares of Stock covered by the Offer to
the Offeror at a price and on terms no less favorable to the Employee
Stockholder than those contained in the Offer. Promptly after such sale, the
Employee Stockholder shall notify the Company of the consummation thereof and
shall furnish such evidence of the completion and time of completion of such
sale and of the terms thereof as may reasonably be requested by the Company. If,
at the end of 60 days following the expiration of the 30 day period for the
Company to purchase the Stock, the Employee Stockholder has not completed the
sale of such shares of the Stock as aforesaid, all the restrictions on sale,
transfer or assignment contained in this Agreement shall again be in effect with
respect to such shares of the Stock.
 

--------------------------------------------------------------------------------


 
5.  Employee Stockholder’s Resale of Stock and Options to the Company Upon The
Employee Stockholder’s Death or Disability or in the Case of Certain
Terminations of Employment. (a) Except as otherwise provided herein, if, prior
to the fifth anniversary of the Effective Date, (x)(i) the Employee Stockholder
is still in the employ of the Company or any subsidiary of the Company or (ii)
the Employee Stockholder has retired from the Company and its subsidiaries at
age 65 or over (or such other age as may be approved by the Board of Directors
of the Company) after having been employed by the Company or any subsidiary for
at least three years after the Effective Date and (y) the Employee Stockholder
either dies or becomes permanently disabled, then the Employee Stockholder, the
Employee Stockholder’s Estate or a Employee Stockholder’s Trust (each, an
“Employee Stockholder Entity”), shall, for twelve (12) months following the date
of death or permanent disability, have the right:
 
(A) with respect to the Stock, to sell to the Company, and the Company shall be
required to purchase, on one occasion, all or any portion of the shares of Stock
then held by the applicable Employee Stockholder Entities, at the Section 5(a)
Repurchase Price, as determined in accordance with Section 7; and
 
(B) with respect to the Options, to require the Company to pay to the applicable
Employee Stockholder Entities, an additional amount equal to the Option Excess
Price, if any, as provided in Section 8(b), in respect of the termination of all
or any portion of outstanding exercisable Options held by the applicable
Employee Stockholder, and all other outstanding Options will be dealt with in
accordance with Section 8(c) hereof.
 
(b)  In the event the applicable Employee Stockholder Entities intend to
exercise their rights pursuant to Section 5(a), such Entities shall send written
notice to the Company of their intention to sell shares of Stock in exchange for
the payment referred in Section 5(a)(A) and/or to terminate such Options in
exchange for the payment referred to in Section 5(a)(B) and shall indicate the
number of shares of Stock to be sold and the number of Options to be terminated
with payment in respect thereof (the “Redemption Notice”). The completion of the
purchase shall take place at the principal office of the Company on the tenth
business day after the giving of the Redemption Notice. The applicable
Repurchase Price and any payment with respect to the Options as described above
shall be paid by delivery to the applicable Employee Stockholder Entities, of a
certified bank check or checks in the appropriate amount payable to the order of
each of the applicable Employee Stockholder Entities, against delivery of
certificates or other instruments representing the Stock so purchased and
appropriate documents cancelling the Options so terminated appropriately
endorsed or executed by the applicable Employee Stockholder Entities or any duly
authorized representative. For purposes of this Agreement, the Employee
Stockholder shall be deemed to have a “permanent disability” if the Employee
Stockholder is unable to engage in the activities required by the Employee
Stockholder’s job by reason of any medically determined physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.
 

--------------------------------------------------------------------------------


 
(c)  Notwithstanding anything in Section 5(a) to the contrary and subject to
Section 11(a), if there exists and is continuing a default or an event of
default on the part of the Company or any subsidiary of the Company under any
loan, guarantee or other agreement under which the Company or any subsidiary of
the Company has borrowed money or if the repurchase referred to in Section 5(a)
would result in a default or an event of default on the part of the Company or
any subsidiary of the Company under any such agreement or if a repurchase would
not be permitted under the Delaware General Corporation Law (the “DGCL”) or
would otherwise violate the DGCL (or if the Company reincorporates in another
state, the business corporation law of such state) (each such occurrence being
an “Event”), the Company shall not be obligated to repurchase any of the Stock
or the Options from the applicable Employee Stockholder Entities, until the
first business day which is 10 calendar days after all of the foregoing Events
have ceased to exist (the “Repurchase Eligibility Date”); provided, however,
that (i) the number of shares of Stock subject to repurchase under this Section
5(c) shall be that number of shares of Stock, and (ii) in the case of a
repurchase pursuant to Section 5(a), the number of Exercisable Option Shares (as
defined in Section 8) for purposes of calculating the Option Excess Price
payable under this Section 5(c) shall be the number of Exercisable Option
Shares, specified in the Redemption Notice and held by the applicable Employee
Stockholder Entities, at the time of delivery of a Redemption Notice in
accordance with Section 5(b) hereof; provided, further, that the Repurchase
Calculation Date shall be determined in accordance with Section 7 as of the
Repurchase Eligibility Date (unless, in a repurchase pursuant to Section 5(a),
the Section 5(a) Repurchase Price would be greater if the Repurchase Calculation
Date had been determined as if no Event had occurred in which case, solely for
purposes of this proviso, the Repurchase Calculation Date shall be determined as
if no Event had occurred). All Options exercisable as of the date of a
Redemption Notice, in the case of a repurchase pursuant to Section 5(a), shall
continue to be exercisable until the repurchase of such Options pursuant to such
Redemption Notice, provided that to the extent any Options are exercised after
the date of such Redemption Notice, the number of Exercisable Option Shares for
purposes of calculating the Option Excess Price shall be reduced accordingly.
 
6.  The Company’s Option to Repurchase Stock and Options of Employee
Stockholder. (a) If, prior to the fifth anniversary of the Effective Date, (i)
the Employee Stockholder’s active employment with the Company (and/or, if
applicable, its subsidiaries) is terminated by the Company with Cause, (ii) the
beneficiaries of a Employee Stockholder’s Trust shall include any person or
entity other than the Employee Stockholder, his spouse or his lineal
descendants, or (iii) the Employee Stockholder shall effect a transfer of any of
the Stock other than as permitted in this Agreement (each, a “Section 6(a) Call
Event”), then the Company shall have the right:
 
(A) with respect to the Stock, to purchase all or any portion of the shares of
the Stock then held by the applicable Employee Stockholder Entities at the
Section 6(a) Repurchase Price determined in accordance with Section 7 hereof;
and
 
(B) with respect to the Options, if the Company exercises the call rights
granted under this Section 6(a), all Options (whether or not then exercisable)
held by the applicable Employee Stockholder Entities will terminate immediately
without payment in respect thereof.
 
(b)  If, prior to the fifth anniversary of the Effective Date, (i) the Employee
Stockholder’s employment is terminated as a result of the death or permanent
disability of the Employee Stockholder or (ii) if the Employee Stockholder dies
or becomes permanently disabled after the retirement of the Employee Stockholder
from the Company or any of its subsidiaries at age 65 or over (or such other age
as may be approved by the Board of Directors of the Company) after having been
employed by the Company or any subsidiary for at least three years after the
Effective Date, (each a “Section 6(b) Call Event”), then the Company shall have
the right:
 

--------------------------------------------------------------------------------


 
(A) with respect to the Stock, to purchase all or any portion of the shares of
Stock then held by the applicable Employee Stockholder Entities at the Section
5(a) Repurchase Price determined in accordance with Section 7 hereof; and
 
(B) with respect to the Options, if the Company exercises the call rights
granted under this Section 6(b) to an additional amount equal to the Option
Excess Price, if any, as provided in Section 8(b), in respect of the outstanding
exercisable Options so called to be paid by the Company and all other
outstanding Options shall be dealt with in accordance with Section 8(c) hereof.
 
(c)  If, prior to the fifth anniversary of the Effective Date, the Employee
Stockholder’s employment is terminated as a result of a termination (i) by the
Employee Stockholder with Good Reason or (ii) upon the retirement of the
Employee Stockholder from the Company or any of its subsidiaries at age 65 or
over (or such other age as may be approved by the Board of Directors of the
Company) after having been employed by the Company or any subsidiary for at
least three years after the Effective Date, or (iii) by the Company without
Cause (each, a “Section 6(c) Call Event”), then the Company shall have the
right:
 
(A) with respect to the Stock, to purchase all or any portion of the shares of
Stock then held by the applicable Employee Stockholder Entities at the Section
6(c) Repurchase Price determined in accordance with Section 7 hereof; and
 
(B) with respect to the Options, if the Company exercises the call rights
granted under this Section 6(c), then the Company may purchase all or any
portion of exercisable Options for an amount equal to the Option Excess Price,
as provided in Section 8(b), and all other outstanding Options will be dealt
with in accordance with the terms of Section 8(b) and 8(c) hereof.
 
(d)  If, prior to the fifth anniversary of the Effective Date, the Employee
Stockholder’s active employment with the Company (and/or, if applicable, its
subsidiaries) is terminated by the Employee Stockholder without Good Reason (a
“Section 6(d) Call Event”), then the Company shall have the right:
 
(i) with respect to the Stock, to purchase all or any portion of the shares of
the Stock then held by the applicable Employee Stockholder Entities at the
Section 6(d) Repurchase Price determined in accordance with Section 7 hereof;
and
 
(ii) with respect to the Options, if the Company exercises the call rights
granted under this Section 6(d), the Company may purchase all or any portion of
exercisable Options held by the applicable Employee Stockholder Entities, for an
amount equal to the Option Excess Price, as provided in Section 8(b), and all
other outstanding Options will be dealt with in accordance with the terms of
Section 8(b) and 8(c) hereof.
 

--------------------------------------------------------------------------------


 
(e)  The Company shall have a period of (i) twelve (12) months from the date of
a Section 6(b) Call Event and (ii) sixty (60) days from the date of any other
Call Event (or, if later, with respect to a Section 6(a) Call Event, the date of
discovery of an impermissible transfer constituting a Section 6(a) Call Event),
in which to give notice in writing to the Employee Stockholder of its election
to exercise its rights pursuant to this Section 6 (“Call Notice”). The
completion of the purchases pursuant to the foregoing shall take place at the
principal office of the Company on the tenth business day after the giving of
the Call Notice. The applicable Repurchase Price and any payment with respect to
the Options as described in this Section 6 shall be paid by delivery to the
applicable Employee Stockholder Entities of a certified bank check or checks in
the appropriate amount payable to the order of each of the applicable Employee
Stockholder Entities against delivery of certificates or other instruments
representing the Stock so purchased and appropriate documents cancelling the
Options so terminated, appropriately endorsed or executed by the applicable
Employee Stockholder Entities or its authorized representative.
 
(f)  Notwithstanding any other provision of this Section 6 to the contrary and
subject to Section 11(a), if there exists and is continuing any Event, the
Company shall delay the repurchase of any of the Stock or the Options (pursuant
to a Call Notice timely given in accordance with Section 6(e) hereof) from the
applicable Employee Stockholder Entities until the Repurchase Eligibility Date;
provided, however, that (i) the number of shares of Stock subject to repurchase
under this Section 6 shall be that number of shares of Stock, and (ii) in the
case of a repurchase pursuant to Section 6(c) or 6(d), the number of Exercisable
Option Shares for purposes of calculating the Option Excess Price payable under
this Section 6 shall be the number of Exercisable Option Shares, held by the
applicable Employee Stockholder Entities at the time of delivery of a Call
Notice in accordance with Section 6(e) hereof; and provided, further, that the
Repurchase Calculation Date shall be determined in accordance with Section 7
based on the Repurchase Eligibility Date (unless (x) in the case of a Section
6(b) Call Event, a Section 6(c) Call Event or a Section 6(d) Call Event, the
applicable Repurchase Price would be greater if the Repurchase Calculation Date
had been determined as if no Event had occurred, in which case the Repurchase
Calculation Date shall be determined as if no Event had occurred, and (y) in the
case of a Section 6(a) Call Event, the applicable Repurchase Price would be less
if the Repurchase Calculation Date had been determined as if no Event had
occurred, in which case the Repurchase Calculation Date shall be determined as
if no Event had occurred); and provided, further, that such delay shall in no
event exceed twelve months. All Options exercisable as of the date of a Call
Notice, in the case of a repurchase pursuant to Section 6(c) or 6(d), shall
continue to be exercisable until the repurchase of such Options pursuant to such
Call Notice, provided that to the extent that any Options are exercised after
the date of such Call Notice, the number of Exercisable Option Shares for
purposes of calculating the Option Excess Price shall be reduced accordingly.
 
(g)  Section 6(a) Call Events, Section 6(b) Call Events, Section 6(c) Call
Events, and Section 6(d) Call Events shall be collectively referred to as “Call
Events.”
 
7. Determination of Repurchase Price. (a)  The Section 5(a) Repurchase Price,
Section 6(a) Repurchase Price, Section 6(c) Repurchase Price and the Section
6(d) Repurchase Price are hereinafter collectively referred to as the
“Repurchase Price”. The Repurchase Price shall be calculated as of the last day
of the month preceding the later of (i) the month in which the event giving rise
to the repurchase occurs and (ii) the month in which the Repurchase Eligibility
Date occurs (hereinafter called the “Repurchase Calculation Date”); provided,
however, for the purpose of the calculation of the Section 5(a) Repurchase
Price, the Repurchase Calculation Date shall be the last day of the month
preceding the month in which the Redemption Notice is served. The event giving
rise to the repurchase shall be the death, permanent disability, retirement or
termination of employment, of the Employee Stockholder, not the giving of any
notice required pursuant to Section 5 or 6.
 

--------------------------------------------------------------------------------


 
(b)  The Section 5(a) Repurchase Price shall be a per share Repurchase Price
equal to the Fair Market Value Per Share (as defined in Section 7(g)) as of the
Repurchase Calculation Date.
 
(c)  The Section 6(a) Repurchase Price shall be a per share Repurchase Price
equal to the lesser of (i) the Base Price and (ii) the Book Value Per Share (or,
after a Public Offering, the Market Price Per Share) as of the Repurchase
Calculation Date (but shall not be less than zero).
 
(d)  The Section 6(c) Repurchase Price shall be a per share Repurchase Price (i)
with respect to all Stock other than Option Stock, equal to the Fair Market
Value Per Share and (ii) with respect to Option Stock, (A) in the event that a
Section 6(c) Call Event described in Section 6(i) or (ii) has occurred, equal to
the Book Value Per Share (or, after a Public Offering, the Market Price Per
Share) and (B) in the event that a Section 6(c) Call Event described in Section
6(c) (iii) has occurred equal to the lesser of (x) Fair Market Value Per Share
and (y) Base Price.
 
(e)  The Section 6(d) Repurchase Price shall be a per share Repurchase Price (i)
with respect to all Stock other than Option Stock, (A) prior to a Public
Offering, equal to the lesser of (x) Fair Market Value Per Share and (y) the
Base Price plus (1) the Applicable Percentage multiplied by (2) the excess, if
any, of Fair Market Value Per Share over the Base Price and (B) after a Public
Offering, equal to Market Price Per Share and (ii) with respect to all Option
Stock, equal to the lesser of (x) the Book Value Per Share (or, after a Public
Offering, the Market Price Per Share) and (y) the Base Price plus (1) the
Applicable Percentage multiplied by (2) the excess, if any, of Book Value Per
Share over the Base Price. The “Applicable Percentage” shall mean zero prior to
the first anniversary of the Effective Date, twenty-five percent (25%) during
the period commencing on the first anniversary of the Effective Date, fifty
percent (50%) during the period commencing the second anniversary of Effective
Date, seventy-five percent (75%) during the period commencing on the third
anniversary of Effective Date and on and after the fourth anniversary of the
Effective Date, 100%.
 
(f)  For purposes of this Agreement the following definitions shall apply:
“Cause” shall mean (i) the Employee Stockholder’s willful and continued failure
to perform Employee Stockholder’s duties with respect to the Company or its
subsidiaries which continues after a demand for substantial performance is
delivered to Employee Stockholder by the Company, (ii) willful misconduct by
Employee Stockholder involving dishonesty or breach of trust in connection with
Employee Stockholder’s employment, (iii) an indictment of Employee Stockholder
for a felony or misdemeanor involving moral turpitude, or (iv) any material
breach by the Employee Stockholder of the provisions of Section 25 hereof or (v)
violation of any written Company policy, and “Good Reason” shall mean (i) a
reduction in Employee Stockholder’s base salary (other than any general salary
reduction affecting at least the majority of the employees of the Company), (ii)
a material and adverse change in the Employee Stockholder’s duties and
responsibilities or (iii) a transfer of the Employee Stockholder’s primary
workplace by more than fifty (50) miles from the Employee Stockholder’s
workplace as of the date hereof.
 

--------------------------------------------------------------------------------


 
(g)  As used herein, “Fair Market Value Per Share” shall mean (i) after a Public
Offering, Market Price Per Share, or (ii) prior to a Public Offering, the fair
market value per share of Common Stock, as determined within six (6) months of
the Repurchase Calculation Date by the Board of Directors of the Company in good
faith (the “Board Determination”).
 
(h)  As used herein, “Book Value Per Share” shall be the quotient of (a) (i)
$92,120,000 plus (ii) the aggregate net income of the Company from and after
July 10, 1998 (as decreased by any net losses from and after July 10, 1998)
excluding the effect of adjustments required or permitted by Accounting
Principals Board Opinions Nos. 16 and 17 with respect to assets acquired or
liabilities assumed by the Company in the Closing transactions and any related
transactions plus (iii) the aggregate dollar amount contributed to (or credited
to common stockholders’ equity of) the Company after the July 10, 1998 as equity
of the Company (including consideration to be received upon exercise of the
Options and other stock equivalents) plus (iv) to the extent reflected as
deductions to Book Value Per Share in clause (ii) above (or minus, to the extent
reflected as additions to Book Value Per Share in clause (ii) above) unusual or
other items recognized by the Company (including, without limitation,
extraordinary charges, one time or accelerated write-offs of good will), in each
case, if and to the extent determined in the sole discretion of the Board of
Directors of the Company, minus (v) the aggregate dollar amount of any dividends
paid by the Company after July 10, 1998 and a Public Offering, divided by (b)
the sum of the number of shares of Common Stock then outstanding and the number
of shares of Common Stock issuable upon the exercise of all outstanding stock
options and other rights to acquire Common Stock and the conversion of all
securities convertible into shares of Common Stock. The items referred to in the
calculations set forth in clauses (a)(ii) through (a)(iv) of the immediately
preceding sentence shall be determined in good faith and, to the extent
possible, in accordance with generally accepted accounting principles applied on
a basis consistent with any prior periods as reflected in the consolidated
financial statements of the Company.
 
(i)  As used herein the term “Public Offering” shall mean the sale of shares of
Common Stock to the public subsequent to the date hereof pursuant to a
registration statement under the Act which has been declared effective by the
SEC (other than a registration statement on Form S-8 or any other similar form).
A “Qualified Public Offering” shall mean a Public Offering pursuant to an
effective registration statement and either (i) such registration statement is
for the sale of shares of the Common Stock held by Kohlberg Kravis Roberts & Co.
L.P. (the “KKR Partnership”) or its affiliates under such registration statement
or (ii) thereafter an active trading market in 40% or more of the Common Stock
exists.
 
(j)  As used herein, the term “Market Price Per Share” shall mean the price per
share equal to the average of the last sale price of the Common Stock on the
Repurchase Calculation Date on each exchange on which the Common Stock may at
the time be listed or, if there shall have been no sales on any of such
exchanges on the Repurchase Calculation Date, the average of the closing bid and
asked prices on each such exchange at the end of the Repurchase Calculation Date
or if there is no such bid and asked price on the Repurchase Calculation Date on
the next preceding date when such bid and asked price occurred or, if the Common
Stock shall not be so listed, the average of the closing sales prices as
reported by NASDAQ at the end of the Repurchase Calculation Date in the
over-the-counter market.
 

--------------------------------------------------------------------------------


 
(k)  In determining the Repurchase Price, appropriate adjustments shall be made
for any stock dividends, splits, combinations, recapitalizations or any other
adjustment in the number of outstanding shares of Common Stock in order to
maintain, as nearly as practicable, the intended operation of the provisions of
this Section 7.
 
8.  Stock Issued to Employee Stockholder Upon Exercise of Stock Options;
Termination and Expiration of Options. (a) The Company may from time to time
grant to the Employee Stockholder, in addition to the Options, options under the
Option Plan to purchase shares of Common Stock at the Base Price or at a
different option exercise price.
 
(b)  (i) In the case of an exercise of the put rights described above in Section
5(a)(B) or of the call rights described above in Sections 6(b)(B), 6(c)(B) or
6(d)(ii), all outstanding exercisable Options for which such put or call is
exercised that had been granted to the Employee Stockholder under the Option
Plan will be automatically terminated upon the payment by the Company to the
Employee Stockholder of an amount equal to the applicable Option Excess Price,
as provided below; provided, however, in the event the Option Excess Price is
zero or a negative number, all outstanding exercisable stock options granted to
the Employee Stockholder under the Option Plan shall be automatically terminated
without any payment in respect thereof. In the event the Employee Stockholder’s
employment is terminated for any reason, all unexercisable Options (whose
exercisability is not otherwise accelerated pursuant to the terms of a
Non-Qualified Stock Option Agreement) automatically and immediately upon such
termination of employment, terminate without payment in respect thereof.
 
(ii)   In the case of an exercise of the put rights described above in Section
5(a) or of the call rights described above in Section 6(b), with respect to each
Option, the “Option Excess Price” is the excess, if any, of the Section 5(a)
Repurchase Price over the Option Exercise Price (as defined below), multiplied
by the number of Exercisable Option Shares thereunder.
 
(iii)  In the case of an exercise of the call rights described above in Section
6(c), with respect to each Option, the “Option Excess Price” is the excess, if
any, of the Section 6(c) Repurchase Price, as such price is determined on the
basis of Section 7(e) (ii), over the Option Exercise Price, multiplied by the
number of Exercisable Option Shares thereunder.
 
(iv)  In the case of an exercise of the call rights described above in Section
6(d), with respect to each Option, the “Option Excess Price” is the (x)
Applicable Percentage multiplied by (y) the excess, if any, of Book Value Per
Share over the Option Exercise Price, multiplied by (z) the number of
Exercisable Option Shares thereunder.
 
For purposes hereof, “Option Exercise Price” shall mean the exercise price of
the shares of Common Stock covered by the applicable Option and “Exercisable
Option Shares” shall mean the shares of Common Stock which, at the time of
determination of the Option Excess Price could be purchased by the Employee
Stockholder upon exercise of his or her outstanding Options.
 

--------------------------------------------------------------------------------


 
(c)  With respect to the Options in the event that any termination of employment
or other event giving rise to the right to put or call Stock or Options occurs
and no such put or call is exercised in accordance with the provisions of this
Agreement, then the remaining portion of any outstanding exercisable Options
shall expire, subject to Sections 5(c) and 6(f) hereof, in accordance with the
terms of Article 3 of the Employee Stockholder’s Non-Qualified Stock Option
Agreement.
 
9.  The Company’s Representations and Warranties. (a)  The Company represents
and warrants to the Employee Stockholder that (i) this Agreement has been duly
authorized, executed and delivered by the Company and (ii) the Issued Stock,
when issued and delivered in accordance with the terms hereof, will be duly and
validly issued, fully paid and nonassessable.
 
(b)  The Company will file the reports required to be filed by it under the Act
and the Exchange Act and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Employee
Stockholder to sell shares of Stock without registration under the Act within
the limitations of the exemptions provided by (A) Rule 144 under the Act, as
such Rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC. Notwithstanding anything contained in
this Section 9(b), the Company may de-register under Section 12 of the Exchange
Act if it is then permitted to do so pursuant to the Exchange Act and the rules
and regulations thereunder and, in such circumstances, shall not be required
hereby to file any reports which may be necessary in order for Rule 144 or any
similar rule or regulation under the Act to be available. Nothing in this
Section 9(b) shall be deemed to limit in any manner the restrictions on sales of
Stock contained in this Agreement.
 
10. “Piggyback” Registration Rights. (a) Effective upon the date of this
Agreement, until the later of (i) five years from the date hereof and (ii) the
first occurrence of a Qualified Public Offering (as defined in Section 7(j)
above), the Employee Stockholder hereby agrees to be bound by all of the terms,
conditions and obligations of the Registration Rights Agreement dated as of July
9, 1998 among the Company, Bristol West Associates LLC, a Delaware limited
liability company (“Associates”), KKR 1996 Fund L.P. and KKR Partners II, L.P.
(the “Registration Rights Agreement”) and, in the case of a Qualified Public
Offering and subject to the limitations set forth in this Section 10, shall have
all of the rights and privileges of the Registration Rights Agreement, in each
case as if the Employee Stockholder were an original party (other than the
Company) thereto; provided, however, that at no time shall the Employee
Stockholder have any rights to request registration under Section 3 of the
Registration Rights Agreement; and provided further, that the Employee
Stockholder shall not be bound by any amendments to the Registration Rights
Agreement unless the Employee Stockholder consents thereto provided that such
consent will not be unreasonably withheld. Notwithstanding anything to the
contrary contained in the Registration Rights Agreement, the Employee
Stockholder’s rights and obligations under the Registration Rights Agreement
shall be subject to the limitations and additional obligations set forth in this
Section 10. All Stock purchased or held by the applicable Employee Stockholder
Entities pursuant to this Agreement shall be deemed to be Registrable Securities
as defined in the Registration Rights Agreement.
 

--------------------------------------------------------------------------------


 
(b)  The Company will promptly notify the Employee Stockholder in writing (a
“Notice”) of any proposed registration (a “Proposed Registration”) in connection
with a Qualified Public Offering. If within 15 days of the receipt by the
Employee Stockholder of such Notice, the Company receives from the applicable
Employee Stockholder Entities a written request (a “Request”) to register shares
of Stock held by the applicable Employee Stockholder Entities (which Request
will be irrevocable unless otherwise mutually agreed to in writing by the
Employee Stockholder and the Company), shares of Stock will be so registered as
provided in this Section 10; provided, however, that for each such registration
statement only one Request, which shall be executed by the applicable Employee
Stockholder Entities, may be submitted for all Registrable Securities held by
the applicable Employee Stockholder Entities.
 
(c)  The maximum number of shares of Stock which will be registered pursuant to
a Request will be the lowest of (i) the number of shares of Stock then held by
the Employee Stockholder Entities, including all shares of Stock which the
Employee Stockholder Entities are then entitled to acquire under an unexercised
Option to the extent then exercisable, multiplied by a fraction, the numerator
of which is the number of shares of Stock being sold by Associates and
investment partnerships and investment limited liability companies affiliated
with the KKR Partnership and the denominator of which is the number of shares of
Stock owned by Associates and investment partnerships and investment limited
liability companies affiliated with the KKR Partnership or (ii) the maximum
number of shares of Stock which the Company can register in the Proposed
Registration without adverse effect on the offering in the view of the managing
underwriters (reduced pro rata with all Other Employee Stockholders and all
Other Employee Stockholders) as more fully described in subsection (d) of this
Section 10 or (iii) the maximum number of shares which the Employee Stockholder
(pro rata based upon the aggregate number of shares of Common Stock the Employee
Stockholder, all Other Employee Stockholders, and all Other Employee
Stockholders have requested to be registered) and all Other Employee
Stockholders are permitted to register under the Registration Rights Agreement.
 
(d)  If a Proposed Registration involves an underwritten offering and the
managing underwriter advises the Company in writing that, in its opinion, the
number of shares of Stock requested to be included in the Proposed Registration
exceeds the number which can be sold in such offering, so as to be likely to
have an adverse effect on the price, timing or distribution of the shares of
Stock offered in such Qualified Public Offering as contemplated by the Company,
then the Company will include in the Proposed Registration (i) first, 100% of
the shares of Stock the Company proposes to sell and (ii) second, to the extent
of the number of shares of Stock requested to be included in such registration
which, in the opinion of such managing underwriter, can be sold without having
the adverse effect referred to above, the number of shares of Stock which the
“Holders” (as defined in the Registration Rights Agreement), including, without
limitation, the Employee Stockholder, Other Employee Stockholders, and all Other
Employee Stockholders have requested to be included in the Proposed
Registration, such amount to be allocated pro rata among all requesting Holders
on the basis of the relative number of shares of Stock then held by each such
Holder (including the exercisable Options) (provided that any shares thereby
allocated to any such Holder that exceed such Holder’s request will be
reallocated among the remaining requesting Holders in like manner).
 

--------------------------------------------------------------------------------


 
(e)  Upon delivering a Request the Employee Stockholder will, if requested by
the Company, execute and deliver a custody agreement and power of attorney in
form and substance satisfactory to the Company with respect to the shares of
Stock to be registered pursuant to this Section 10 (a “Custody Agreement and
Power of Attorney”). The Custody Agreement and Power of Attorney will provide,
among other things, that the Employee Stockholder will deliver to and deposit in
custody with the custodian and attorney-in-fact named therein a certificate or
certificates representing such shares of Stock (duly endorsed in blank by the
registered owner or owners thereof or accompanied by duly executed stock powers
in blank) and irrevocably appoint said custodian and attorney-in-fact as the
Employee Stockholder’s agent and attorney-in-fact with full power and authority
to act under the Custody Agreement and Power of Attorney on the Employee
Stockholder’s behalf with respect to the matters specified therein.
 
(f)  The Employee Stockholder agrees that he or she will execute such other
agreements as the Company may reasonably request to further evidence the
provisions of this Section 10.
 
11.  Pro Rata Repurchases; Dividends. (a) Notwithstanding anything to the
contrary contained in Section 5, 6 or 7, if at any time consummation of all
purchases and payments to be made by the Company pursuant to this Agreement and
the Other Employee Stockholders’ Agreements would result in an Event, then the
Company shall make purchases from, and payments to, the Employee Stockholder and
Other Employee Stockholders pro rata (on the basis of the proportion of the
number of shares of Stock and the number of Options each such Employee
Stockholder and all Other Employee Stockholders have elected or are required to
sell to the Company) for the maximum number of shares of Stock and shall pay the
Option Excess Price for the maximum number of Options permitted without
resulting in an Event (the “Maximum Repurchase Amount”). The provisions of
Section 5(c) and 6(f) shall apply in their entirety to payments and repurchases
with respect to Options and shares of Stock which may not be made due to the
limits imposed by the Maximum Repurchase Amount under this Section 11(a). Until
all of such Stock and Options are purchased and paid for by the Company, the
Employee Stockholder and the Other Employee Stockholders whose Stock and Options
are not purchased in accordance with this Section 11(a) shall have priority, on
a pro rata basis, over other purchases of Common Stock and Options by the
Company pursuant to this Agreement and Other Employee Stockholders’ Agreements.
 
(b)  No dividends on the common stock are expected to be paid by the Company
prior to a Public Offering. In the event any dividends are paid with respect to
the Common Stock, the Employee Stockholder will be treated in the same manner as
all other stockholders with respect to shares of Common Stock then owned by the
Employee Stockholder.
 
12.  Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing shares of Stock or
Options from the Employee Stockholder, at any time, upon such terms and
conditions, and for such price, as may be mutually agreed upon between the
Parties, whether or not at the time of such purchase circumstances exist which
specifically grant the Company the right to purchase, or the Employee
Stockholder the right to sell, shares of Stock or the Company has the right to
pay, or the Employee Stockholder has the right to receive, the Option Excess
Price under the terms of this Agreement.
 

--------------------------------------------------------------------------------


 
13.  Covenant Regarding 83(b) Election. Except as the Company may otherwise
agree in writing, the Employee Stockholder hereby covenants and agrees that he
will make an election provided pursuant to Treasury Regulation 1.83-2 with
respect to the Stock, including without limitation, the Stock to be acquired
pursuant to Section 1 and the Stock to be acquired upon each exercise of the
Employee Stockholder’s Non-Qualified Options; and Employee Stockholder further
covenants and agrees that he will furnish the Company with copies of the forms
of election the Employee Stockholder files within 30 days after the date hereof,
and within 30 days after each exercise of Employee Stockholder’s Non-Qualified
Options and with evidence that each such election has been filed in a timely
manner.
 
14.  Notice of Change of Beneficiary. Immediately prior to any transfer of Stock
to a Employee Stockholder’s Trust, the Employee Stockholder shall provide the
Company with a copy of the instruments creating the Employee Stockholder’s Trust
and with the identity of the beneficiaries of the Employee Stockholder’s Trust.
The Employee Stockholder shall notify the Company as soon as practicable prior
to any change in the identity of any beneficiary of the Employee Stockholder’s
Trust.
 
15.  Expiration of Certain Provisions. The provisions contained in Sections 4, 5
and 6 of this Agreement and the portion of any other provision of this Agreement
which incorporates the provisions of Sections 4, 5 and 6, shall terminate and be
of no further force or effect with respect to any shares of Stock sold by the
Employee Stockholder (i) pursuant to an effective registration statement filed
by the Company pursuant to Section 10 hereof or (ii) pursuant to the terms of
the Sale Participation Agreement of even date herewith, among the Employee
Stockholder, KKR 1996 Fund L.P., Associates and KKR Partners II, L.P.
 
16.  Recapitalizations, etc. The provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Stock or the Options, to
any and all shares of capital stock of the Company or any capital stock,
partnership units or any other security evidencing ownership interests in any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Stock or the Options, by reason of any stock dividend,
split, reverse split, combination, recapitalization, liquidation,
reclassification, merger, consolidation or otherwise.
 
17.  State Securities Laws. The Company hereby agrees to use its best efforts to
comply with all state securities or “blue sky” laws which might be applicable to
the sale of the Stock and the issuance of the Options to the Employee
Stockholder.
 
18.  Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under Section 2(a) hereof, such transferee shall be deemed the Employee
Stockholder hereunder; provided, however, that no transferee (including without
limitation, transferees referred to in Section 2(a) hereof) shall derive any
rights under this Agreement unless and until such transferee has delivered to
the Company a valid undertaking and becomes bound by the terms of this
Agreement.
 

--------------------------------------------------------------------------------


 
19.  Amendment. This Agreement may be amended only by a written instrument
signed by the Parties hereto.
 
20.  Closing. Except as otherwise provided herein, the closing of each purchase
and sale of shares of Stock and the payment of the Option Excess Price, if any,
pursuant to this Agreement shall take place at the principal office of the
Company on the tenth business day following delivery of the notice by either
Party to the other of its exercise of the right to purchase or sell such Stock
hereunder or to cause the payment of the Option Excess Price, if any.
 
21.  Applicable Law. The laws of the state of New York shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against the Employee Stockholder or the
Company, with respect to this Agreement, or any judgment entered by any court in
respect of any thereof, may be brought in any court of competent jurisdiction in
the State of Delaware (or if the Company reincorporates in another state, in
that state) or New York and the Company and the Employee Stockholder each hereby
submits to the exclusive jurisdiction of such courts for the purpose of any such
suit, action, proceeding or judgment. The Company and the Employee Stockholder
hereby irrevocably waive any objections which either of them may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Delaware (or if the Company reincorporates in
another state, in that state) or New York, and hereby further irrevocably waive
any claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum. No suit, action or proceeding against
the Company or the Employee Stockholder with respect to this Agreement may be
brought in any court, domestic or foreign, or before any similar domestic or
foreign authority other than in a court of competent jurisdiction in the State
of Delaware (or if the Company reincorporates in another state, in that state)
or New York, and the Company and the Employee Stockholder hereby irrevocably
waive any right which either of them may otherwise have had to bring such an
action in any other court, domestic or foreign, or before any similar domestic
or foreign authority. Each Party hereto hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding in relation to this
Agreement and for any counterclaim therein.
 
22.  Assignability of Certain Rights by the Company. The Company shall have the
right to assign any or all of its rights or obligations to purchase shares of
Stock pursuant to Sections 4, 5 and 6 hereof; provided, however, that the
Company shall remain obligated to perform its obligations notwithstanding such
assignment in the event that such assignee fails to perform the obligations so
assigned to it.
 
23.  Miscellaneous. (f) In this Agreement all references to “dollars” or “$” are
to United States dollars.
 
(b)      If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.
 

--------------------------------------------------------------------------------


  
(c)  The Company shall have the right to deduct from any cash payment made under
this Agreement to the applicable Employee Stockholder Entities any federal,
state or local income or other taxes required by law to be withheld with respect
to such payment.
 
24.  Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered by hand
(whether by overnight courier or otherwise) or sent by registered or certified
mail, return receipt requested, postage prepaid, or by overnight delivery or
telecopy, to the Party to whom it is directed:
 

(a)
If to the Company, to it at the following address:

 
BRW Acquisition, Inc.
c/o Kohlberg Kravis Roberts & Co.
9 West 57th Street
New York, New York 10019
 
Attn: Perry Golkin
 
   with a copy to:


Kohlberg Kravis Roberts & Co.
Simpson Thacher & Bartlett
425 Lexington Avenue
New York, New York 10017-3909
Attn:  Alvin Brown, Esq.
    Gary Horowitz, Esq.



(b)
If to the Employee Stockholder, to him at the address set forth below under his
signature; or at such other  address as either party shall have specified by
notice in writing to the other.




25.
Covenant Not to Compete; Severance; Confidential Information.(a)

In consideration of the Company entering into this Agreement with the Employee
Stockholder, the Employee Stockholder hereby agrees effective as of the
Effective Date, without the Company’s prior written consent, the Employee
Stockholder shall not, directly or indirectly, (i) at any time during or after
the Employee Stockholder’s employment with the Company, disclose any
Confidential Information (as hereinafter defined) pertaining to the business of
the Company or any of its subsidiaries, except when required by law; or (ii) at
any time during the Employee Stockholder’s employment with the Company and for
one year thereafter, directly or indirectly (A) be engaged in or have financial
interest (other than an ownership position of less than 5% in any company whose
shares are publicly traded or any non-voting non-convertible debt securities in
any company) in any business in Competition (as hereinafter defined) or (B)
solicit or offer employment to any person who has been employed by the Company
or any of its subsidiaries at any time during the 12 months immediately
preceding such solicitation. In the event of a termination of employment by the
Company or one of its subsidiaries without Cause or by the Employee Stockholder
for Good Reason, for a period for 36 months following either such termination,
so long as the Employee Stockholder does not violate the restrictive covenants
of this Section 25(a), the Company shall pay, or shall cause the applicable
subsidiary to pay, the Employee Stockholder an amount equal to the Employee
Stockholder’s annual compensation as such compensation was in effect for the
year prior to the year in which the termination of employment occurred. Such
amount shall be paid in substantially equal installments in a manner consistent
with the normal payroll practices of the Company or the applicable subsidiary.
As used in this Agreement, the term “Confidential Information” means all
non-public information concerning the financial data, strategic business plans,
and other non-public, proprietary, and confidential information of the Company,
its subsidiaries, the KKR Partnership, and their affiliates (the “Restricted
Group”) as in existence during the Employee Stockholder’s employment with the
Company and as of the date of any termination of such employment. As used in
this Agreement, a business shall be in “Competition” if it is principally
engaged in any business active in the personal auto insurance industry within
the United States or any state thereof; provided, however, that the Employee
Stockholder’s new employer shall not be in Competition, even if other
subsidiaries, divisions or business units controlling, controlled by or under
common control with such new employer are otherwise in Competition with the
Restricted Group, so long as the Employee Stockholder is employed by a
subsidiary, division or other business unit which is not in the personal auto
insurance industry, and which provides no advice, services or other assistance
to such competing entities. If the Employee Stockholder is bound by any other
agreement with the Company regarding the use or disclosure of confidential
information, the provisions of this Agreement shall be read in such a way as to
further restrict and not to permit any more extensive use or disclosure of
confidential information.
 
(b)     Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Employee Stockholder’s services are unique and
because the Employee Stockholder has had access to Confidential Information, the
parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement. In the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security).
 



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
BRW ACQUISITION, INC.
 
 
By: /s/ DON SIMON
Name: Don Simon
Title: President
 
 
/s/ JAMES SCLAFANI, JR.
James J. Sclafani, Jr.
Employee Stockholder
 
 
5901 Palm Trace Drive
Davie, FL 33314
 
__________________ ________________
Address of the Employee Stockholder
 
130_________________________________
Number of Shares to be Purchased
by the Employee Stockholder
 

--------------------------------------------------------------------------------



 
Exhibit A
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT, dated as of March 20, 2003, is made by and between BRW
ACQUISITION, INC. a Delaware corporation (hereinafter referred to as the
“Company”), and James J. Sclafani, Jr., an employee of the Company or a
Subsidiary (as defined below) or Affiliate (as defined below) of the Company
(hereinafter referred to as “Optionee”).
 
WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Common Stock, par value $.01 per share (the “Common Stock”);
 
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
 
WHEREAS, the Committee (as hereinafter defined), appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Non-Qualified Options provided for
herein to the Optionee as an incentive for increased efforts during his term of
office with the Company or its Subsidiaries or Affiliates, and has advised the
Company thereof and instructed the undersigned officers to issue said Options;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
 
 
ARTICLE I 
DEFINITIONS
 
Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.


Section 1.1
- Affiliate

 
“Affiliate” shall mean, with respect to the Company, any person or entity
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other entity designated by the Board of Directors of the
Company in which the Company or an Affiliate has an interest. For purposes of
this definition and the definition of “Subsidiary” set forth below, the term
“control” of a person or entity means the possession, direct or indirect, of the
power to (i) vote 50% or more of the voting securities of such person or entity
or (ii) direct or cause the direction of the management and policies of such
person or entity, whether by contract or otherwise.
 

--------------------------------------------------------------------------------


 


Section 1.2
- Cause


 
“Cause” shall mean (i) the Optionee’s willful and continued failure to perform
Optionee’s duties with respect to the Company or its subsidiaries after a demand
by Optionee’s superior for substantial performance is made or delivered to the
Optionee by the Company, (ii) willful misconduct by Optionee involving
dishonesty or breach of trust in connection with Optionee’s employment, (iii) an
indictment of Optionee for a felony or misdemeanor involving moral turpitude,
(iv) if applicable, any material breach by an Optionee of the provisions of
Section 25 of the Employee Stockholder’s Agreement, or (v) violation of any
written Company policy.


Section 1.3
- Change of Control


“Change of Control” means (i) sales of all or substantially all of the assets of
the Company to a Person who is not an Affiliate of Kohlberg Kravis Roberts &
Co., LLC (“KKR”), (ii) a sale by KKR or any of its respective Affiliates
resulting in more than 50% of the voting stock of the Company being held by a
person or group that does not include KKR or any of its Affiliates or (iii) a
merger or consolidation of the Company into another Person which is not an
Affiliate of KKR; if and only if any such event results in the inability of KKR
or any of its Affiliates to elect a majority of the Board of Directors of the
Company (or the resulting entity).


Section 1.4
- Code

 
“Code” shall mean the Internal Revenue Code of 1986, as amended.


Section 1.5
- Committee


 
                “Committee” shall mean the Compensation Committee of the
Company.


Section 1.6
- Employee Stockholder’s Agreement

 
“Employee Stockholder’s Agreement” shall mean that certain Employee
Stockholder’s Agreement dated as of the date hereof between the Optionee and the
Company.


Section 1.7
-Group

 
“Group” means two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.


Section 1.8
- Options

 
“Options” shall mean the non-qualified options to purchase Common Stock granted
under this Agreement.
 

--------------------------------------------------------------------------------


 


Section 1.9
- Change of Control

 
(i)  - Permanent Disability
 
The Optionee shall be deemed to have a “Permanent Disability” if the Optionee is
unable to engage in the activities required by the Optionee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.


Section 1.11
- Person

 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.


Section 1.12
-Plan

 
“Plan” shall mean the 1998 Stock Option Plan for Management and Key Employees of
BRW Acquisition, Inc. and Subsidiaries.




Section 1.13
- Pronouns


 
              The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.




Section 1.14
- Retirement

 
“Retirement” shall mean the time at which the Optionee terminates his/her
employment at age 65 or over (or such other age as may be approved by the Board
of Directors of the Company) after having been employed by the Company or a
Subsidiary for at least three (3) years after the Vesting Date.




Section 1.15
- Secretary

 
“Secretary” shall mean the Secretary of the Company.




Section 1.16
- Subsidiary

 
“Subsidiary” shall mean any corporation, partnership, joint venture or other
entity which the Company controls, directly or indirectly through one or more
intermediaries.




Section 1.17
- Vesting Date

 
“Vesting Date” shall mean January 1, 2003.
 

--------------------------------------------------------------------------------


 
ARTICLE II
GRANT OF OPTIONS


Section 2.1
- Grant of Options

 
For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option to purchase any part or all of the
number of shares of the Company’s Common Stock set forth on the signature page
hereof upon the terms and conditions set forth in this Agreement.


Section 2.2
-  Exercise Price

 
Subject to Section 2.4, the exercise price of the shares of stock covered by the
Options (the “Option Exercise Price”) shall be $500.00 per share without
commission or other charge.


Section 2.3
- No Right to Employment

 
Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause.


Section 2.4
- Adjustments in Options Pursuant to Merger, Consolidation, etc.

 
Subject to Section 9 of the Plan, in the event that the outstanding shares of
the stock subject to an Option are, from time to time, changed into or exchanged
for a different number or kind of shares of the Company or other securities of
the Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares, or
otherwise, the Committee shall make an adjustment in the number and kind of
shares and/or the amount of consideration as to which or for which, as the case
may be, such Option, or portions thereof then unexercised, shall be exercisable,
in such manner as the Committee determines is reasonably necessary to maintain
as nearly as practicable the rights, benefits and obligations that the parties
would have had absent such event. Any such adjustment made by the Committee
shall be final and binding upon the Optionee, the Company and all other
interested persons.
 

--------------------------------------------------------------------------------


 
ARTICLE III
PERIOD OF EXERCISABILITY


Section 3.1
-  Commencement of Exercisability 

 
(a)     Unless otherwise provided in this Agreement, the Option shall become
exercisable as follows:
 

--------------------------------------------------------------------------------


 
Date Option Becomes Exercisable
Percentage of Option Shares Granted
as to Which Option Is Exercisable
       
After the first anniversary of the Vesting Date
 
20%
 
After the second anniversary of the Vesting Date
 
40%
 
After the Third anniversary of the Vesting Date
 
60%
 
After the Fourth Anniversary of the Vesting Date
 
80%
 
After the Fifth Anniversary of the Vesting Date
 
100%
 

(b)  Notwithstanding the foregoing, no Option shall become exercisable as to any
additional shares of Common Stock following the termination of employment of the
Optionee for any reason, and any Option which is not and does not become
exercisable as of the Optionee’s termination of employment shall be immediately
cancelled.


Section 3.2
-  Acceleration Events

 
Notwithstanding anything in this Article III to the contrary, the Option shall
become immediately exercisable as to 100% of the shares of Common Stock subject
to such Option (but only to the extent such Option has not otherwise terminated
or become exercisable) upon a Change of Control.


Section 3.3
-  Expiration of Options

 
Except as otherwise provided in Section 5 or 6 of the Employee Stockholder’s
Agreement, the Options may not be exercised to any extent by the Optionee after
the first to occur of the following events:


(a)    The tenth anniversary of the Vesting Date; or
 
(b)    The first anniversary of the date of the Optionee’s termination of
employment by reason of death, Permanent Disability or Retirement; or
 
(c)    Immediately upon Optionee’s termination of employment for Cause; or
 
(d)    The first business day which is ninety (90) calendar days after
termination of employment of the Optionee for any reason other than death,
Permanent Disability, Retirement or termination for Cause; provided, however,
that such Options shall not terminate where the extension of the exercise of a
put or call right is delayed in accordance with the terms of the Employee
Stockholder’s Agreement; or
 
(e)   The date of purchase of the Option pursuant to a put or call right under
the Employee Stockholder’s Agreement; or
 


--------------------------------------------------------------------------------


 
(f)    At the discretion of the Company, in the event of certain business
combinations (including, without limitation, any acquisition, merger,
consolidation, exchange, liquidation, dissolution or other event) after the
Optionee has had a reasonable opportunity to exercise his Options prior to such
business combination.
 
 
ARTICLE IV
EXERCISE OF OPTIONS


Section 4.1
-  Person Eligible to Exercise

 
Except as provided in the Employee Stockholder’s Agreement, during the lifetime
of the Optionee, only the Optionee may exercise an Option or any portion
thereof. After the death of the Optionee, any exercisable portion of an Option
may, prior to the time when an Option becomes unexercisable under Section 3.3,
be exercised by the Optionee’s personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.


Section 4.2
-   Partial Exercise

 
          Any exercisable portion of an Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under Section
3.3; provided, however, that any partial exercise shall be for whole shares of
Common Stock only.

Section 4.3
-  Manner of Exercise

 
An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.3:
 
(a)    Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;
 
(b)    Full payment in cash, by check or by a combination thereof or, subject to
limitations imposed by the Committee, in shares of Common Stock or by a
combination thereof, for the shares with respect to which such Option or portion
thereof is exercised;
 
(c)    A bona fide written representation and agreement, in a form satisfactory
to the Committee, signed by the Optionee or other person then entitled to
exercise such Option or portion thereof, stating that the shares of stock are
being acquired for his own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Securities Act of 1933, as amended (the “Act”), and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the shares
by such person is contrary to the representation and agreement referred to
above; provided, however, that the Committee may, in its absolute discretion,
take whatever reasonable additional actions it deems appropriate to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations;
 


--------------------------------------------------------------------------------




(d)    Full payment to the Company at the time of exercise of the Option of all
amounts which, under federal, state or local law, it is required to withhold
upon exercise of the Option, which amounts may, at the Optionee’s election, be
paid in full from wages or other income payable to the Optionee by the Company
in lieu of any direct payment of such withholding payment provided, however,
that in the event the Optionee elects to use shares of Common Stock held for at
least six months, such shares may only be used to satisfy the minimum amount
which, under federal, state or local law, the Company is required to withhold;
and
 
(e)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the option.
 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein.
The written representation and agreement referred to in subsection (c) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.


Section 4.4
-   Conditions to Issuance of Stock Certificates

 
 
The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
validly issued, fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of an Option or portion thereof prior to fulfillment
of all of the following conditions:
 
(a)    The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be reasonably necessary or advisable; and
 
(b)    The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.
 


--------------------------------------------------------------------------------




Section 4.5
- Rights as Stockholder


 
The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.
 
ARTICLE V
MISCELLANEOUS


Section 5.1
-  Administration

 
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Options. In its absolute discretion, the Board of Directors
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.


Section 5.2
-  Options Not Transferable

 
Except as provided in the Employee Stockholder’s Agreement, neither the Options
nor any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.


Section 5.3
- Shares to Be Reserved

 
The Company shall at all times during the term of the Options reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

Section 5.4
-  Notices

 
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4. Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or when sent by
overnight delivery or telecopy.
 

--------------------------------------------------------------------------------




Section 5.5
-  Titles

 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


Section 5.6
-  Applicability of Plan and Employee Stockholder’s Agreement

 
The Options and the shares of Common Stock issued to the Optionee upon exercise
of the Options shall be subject to all of the terms and provisions of the Plan
and the Employee Stockholder’s Agreement, to the extent applicable to the
Options and such shares. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. In the event of any conflict
between this Agreement or the Plan and the Employee Stockholder’s Agreement, the
terms of the Employee Stockholder’s Agreement shall control.


Section 5.7
-  Amendment

 
          This Agreement may be amended only by a writing executed by the
parties hereto which specifically states that it is amending this Agreement.

Section 5.8
-  Governing Law

 
The laws of the State of Delaware (or if the Company reincorporates in another
state, the laws of that state) shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.9
-  Jurisdiction

 
Any suit, action or proceeding against the Optionee or the Company with respect
to this Agreement, or any judgment entered by any court in respect of any
thereof, may be brought in any court of competent jurisdiction in the State of
Delaware (or if the Company reincorporates in another state, in that state) or
New York, as the Company may elect in its sole discretion, and the Optionee and
the Company each hereby submit to the exclusive jurisdiction of such courts for
the purpose of any such suit, action, proceeding or judgment. The Optionee or
the Company each hereby irrevocably waive any objections which either of them
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of Delaware (or if the Company
reincorporates in another state, in that state) or New York, and hereby further
irrevocably waive any claim that any such suit, action or proceeding brought in
any such court has been brought in any inconvenient forum. No suit, action or
proceeding against the Company or the Optionee with respect to this Agreement
may be brought in any court, domestic or foreign, or before any similar domestic
or foreign authority other than in a court of competent jurisdiction in the
State of Delaware (or if the Company reincorporates in another state, in that
state) or New York, and the Optionee and the Company each hereby irrevocably
waive any right which either of them may otherwise have had to bring such an
action in any other court, domestic or foreign, or before any similar domestic
or foreign authority. The Company and the Optionee each hereby submit to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding. The Optionee and the Company each hereby irrevocably and
unconditionally waive trial by jury in any legal action or proceeding in
relation to this Agreement and for any counterclaim therein.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.





 
BRW ACQUISITION, INC.
         
By: /s/ Don Simon
 
Name: Don Simon
 
Title: President


 
/s/ James J. Sclafani, Jr.
Number of Shares Subject
Name: James J. Sclafani, Jr.
to the Option: 650
   

 


5901 Palm Trace Drive
 
Davie, FL 33314
 
Address
         



Optionee’s Taxpayer
 
Identification Number:
     

 


--------------------------------------------------------------------------------


 
Exhibit B
 
 
SALE PARTICIPATION AGREEMENT
 
 
                                March 20, 2003
 
James J. Sclafani, Jr.
5901 Palm Trace Drive
Davie, FL 33314
 
 
Dear Mr. Sclafani:
 
You have entered into an Employee Stockholder’s Agreement, dated as of March 20,
2003 (the “Stockholder’s Agreement”) between BRW Acquisition, Inc., a Delaware
corporation (“the Company”), and you relating to your ownership and/or purchase
of shares of the common stock, par value $.01 per share (the “Common Stock”) of
the Company. The undersigned, Bristol West Associates LLC, a Delaware limited
liability corporation (“Associates”), an affiliate of KKR Partners II, L.P., a
Delaware limited partnership (“KKR Partners”) and KKR 1996 Fund L.P., a Delaware
limited partnership (“KKR 1996”), also has acquired shares of Common Stock of
the Company and hereby agree with you as follows, effective upon the Closing (as
defined in the Stockholder’s Agreement) or, in the event that you entered into
such Stockholder’s Agreement subsequent to the Closing, upon the purchase of
Common Stock by you:
 
  In the event that at any time KKR Partners, Associates, KKR 1996 or any
investment partnerships affiliated with the foregoing entities, as the case may
be (each, a “Selling Party” and collectively, the “Selling Parties”), proposes
to sell for cash or any other consideration any shares of Common Stock of the
Company owned by it, in any transaction other than a Qualified Public Offering
(as defined in the Stockholder’s Agreement) or a sale to an affiliate of KKR
Partners, Associates or KKR 1996, as the case may be, the Selling Party will
notify you or your Employee Stockholder’s Estate or Employee Trust (as such
terms are defined in Section 2 of the Stockholder’s Agreement; and,
collectively, the “Employee Stockholder Entities”), as the case may be, in
writing (a “Notice”) of such proposed sale (a “Proposed Sale”) and the material
terms of the Proposed Sale, including the number of shares of Common Stock
proposed to be sold by the Selling Party and the consideration to be received
therefor as of the date of the Notice (the “Material Terms”) promptly, and in
any event not less than 15 days prior to the consummation of the Proposed Sale
and not more than 5 days after the execution of the definitive agreement
relating to the Proposed Sale, if any (the “Sale Agreement”). If within 10 days
of the Employee Stockholder Entities’ receipt of such Notice the Selling Party
receives from an Employee Stockholder Entity a written request (a “Request”) to
include Common Stock held pursuant to the Stockholder’s Agreement by any
Employee Stockholder Entity in the Proposed Sale (which Request shall be
irrevocable unless (a) there shall be a material adverse change in the Material
Terms or (b) if otherwise mutually agreed to in writing by any Employee
Stockholder Entity and the Selling Party), the Common Stock so held by you will
be so included as provided herein; provided that only one Request, which shall
be executed by any Employee Stockholder Entity, may be delivered with respect to
any Proposed Sale for all Common Stock held by such Employee Stockholder Entity.
Any Common Stock held by any Employee Stockholder Entity which is not subject to
the terms and conditions of the Stockholder’s Agreement shall not be included in
any Proposed Sale, and references to Common Stock herein shall be construed
accordingly. Promptly upon receipt of a Request the Selling Party will furnish
the Employee Stockholder Entities with a copy of the Sale Agreement, if any.
 

--------------------------------------------------------------------------------


 
2.  The number of shares of Common Stock which the Employee Stockholder Entities
will be permitted to include in a Proposed Sale pursuant to a Request will be
the lesser of (a) the sum of the number of shares of Common Stock then owned by
the Employee Stockholder Entities (and held pursuant to the Stockholder’s
Agreement), and (b) (i) the sum of the shares of Common Stock then owned by the
Employee Stockholder Entities, multiplied by (ii) a percentage calculated by
dividing the aggregate number of shares of Common Stock proposed to be sold in
the Proposed Sale by the total number of shares of Common Stock owned by the
Selling Parties, the Employee Stockholder Entities, and other holders of shares
of Common Stock who have been granted the same rights granted to the Employee
Stockholder Entities to participate in the Proposed Sale. If one or more holders
of shares of Common Stock who have been granted the same rights to participate
in the Proposed Sale granted to the Employee Stockholder Entities hereunder
elect not to include the maximum number of shares of Common Stock which such
holders would have been permitted to include in a Proposed Sale (the “Eligible
Shares”), any Selling Party or such remaining holders of shares of Common Stock
shall be permitted to sell in the Proposed Sale a number of additional shares of
Common Stock up to their respective requested amounts owned by them equal to
their pro rata portion of the number of Eligible Shares not included in the
Proposed Sale, based on the relative number of shares of Common Stock then held
by each such holder, and such additional shares of Common Stock which any such
holder or holders propose to sell shall not be included in any calculation made
pursuant to the first sentence of this Paragraph 2 for the purpose of
determining the number of shares of Common Stock which the Employee Stockholder
Entities will be permitted to include in a Proposed Sale. The Selling Parties,
or any of them, may sell in the Proposed Sale additional shares of Common Stock
owned by any of them equal to any remaining Eligible Shares which will not be
included in the Proposed Sale pursuant to the foregoing.
 
3.  Except as may otherwise be provided herein, shares of Common Stock subject
to a Request will be included in a Proposed Sale pursuant hereto and in any
agreements with purchasers relating thereto on the same terms and subject to the
same conditions applicable to the shares of Common Stock which the Selling Party
proposes to sell in the Proposed Sale. Such terms and conditions shall include,
without limitation: the sales price; the payment of fees, commissions and
expenses; the provision of, and representation and warranty as to, information
requested by the Selling Party; and the provision of requisite indemnifications;
provided that any indemnification provided by the Employee Stockholder Entities
shall be pro rata in proportion with the number of shares of Common Stock to be
sold.
 

--------------------------------------------------------------------------------


 
4.  Upon delivering a Request, the Employee Stockholder Entities will, if
requested by the Selling Party, execute and deliver a custody agreement and
power of attorney in form and substance satisfactory to the Selling Party with
respect to the shares of Common Stock which are to be sold by the Employee
Stockholder Entities pursuant hereto (a “Custody Agreement and Power of
Attorney”). The Custody Agreement and Power of Attorney will provide, among
other things, that the Employee Stockholder Entities will deliver to and deposit
in custody with the custodian and attorney-in-fact named therein a certificate
or certificates representing such shares of Common Stock (duly endorsed in blank
by the registered owner or owners thereof) and irrevocably appoint said
custodian and attorney-in-fact as the Employee Stockholder Entities’ agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on the Employee Stockholder Entities’ behalf
with respect to the matters specified therein, but only to the extent such
actions are consistent with the Material Terms as specified in the Notice.
 
5.  The Employee Stockholder Entities’ right pursuant hereto to participate in a
Proposed Sale shall be contingent on the Employee Stockholder Entities’
compliance with each of the provisions hereof and the Employee Stockholder
Entities’ willingness to execute such documents that are consistent therewith
and as may be reasonably requested by the Selling Party.
 
6.  In the event of a Proposed Sale pursuant to Section 1 hereof, the Selling
Party may elect, by so specifying in the Notice, to require the Employee
Stockholder Entities to, and the Employee Stockholder Entities will, participate
in such Proposed Sale in accordance with the terms and provisions of Section 2,
3 and 4 hereof.
 
7.  The obligations of the Selling Parties hereunder shall extend only to the
Employee Stockholder Entities, and no other of the Employee Stockholder
Entities’ successors or assigns shall have any rights pursuant hereto.
 
8.  This Agreement shall terminate and be of no further force and effect on the
fifth anniversary of the first occurrence of a Public Offering (as defined in
the Stockholder’s Agreement).
 
9.  All notices and other communications provided for herein shall be in writing
and shall be deemed to have been duly given when delivered to the party to whom
it is directed:
 

 
(a)
If to the Selling Parties, to them at the following address:

 
c/o Kohlberg Kravis Roberts & Co.
9 West 57th Street
New York, New York 10019
 
Attn: Perry Golkin
 

--------------------------------------------------------------------------------


 
with a copy to:
 
Simpson Thacher & Bartlett
425 Lexington Avenue
New York, New York 10017
 
Attn: Gary Horowitz, Esq.
 

 
(b)
If to you, to you at the address first set forth above herein;

 

 
(c)
If to the Employee Stockholder Entities, at the address provided to such parties
by such entity;

 
or at such other address as any of the above shall have specified by notice in
writing delivered to the others by certified mail, overnight delivery or
telecopy.
 
10.  The laws of the State of Delaware shall govern the interpretation, validity
and performance of the terms of this Agreement. No suit, action or proceeding
with respect to this Agreement may be brought in any court or before any similar
authority other than in a court of competent jurisdiction in the States of
Delaware (or if the Company reincorporates in another state, of that state) or
New York and you and the Selling Parties hereby submit to the exclusive
jurisdiction of such courts for the purpose of such suit, proceeding or
judgment. You and the Selling Parties hereby irrevocably waive any right which
you and the Selling Parties may have had to bring such an action in any other
court, domestic or foreign, or before any similar domestic or foreign authority.
You and the Selling Parties hereby irrevocably and unconditionally waive trial
by jury in any legal action or proceeding in relation to this Agreement and for
any counterclaim therein.
 
11.  If KKR Partners, Associates or KKR 1996 transfers its interest in the
Company to an affiliate of KKR Partners, Associates or KKR 1996, as the case may
be, such affiliate shall assume the obligations hereunder of KKR Partners,
Associates or KKR 1996, as the case may be.
 
12.  Notwithstanding any other provision of this Agreement, neither the general
partner nor the limited partners, nor any future general or limited partner of
KKR Partners or KKR 1996, nor any member or managing member of Associates, shall
have any personal liability for performance of any obligation of such entity
under this Agreement.
 
It is the understanding of the undersigned that you are aware that no Proposed
Sale presently is contemplated and that such a sale may never occur.
 
If the foregoing accurately sets forth our agreement, please acknowledge your
acceptance thereof in the space provided below for that purpose.
 
Very truly yours,


KKR PARTNERS II, L.P.


By: KKR Associates,
its General Partner



--------------------------------------------------------------------------------


 
By: /s/ PERRY GOLKIN
General Partner


KKR 1996 FUND L.P.


By: KKR Associates 1996 L.P.,
its General Partner,


By: KKR 1996 GP LLC,
its General Partner




By: /s/ PERRY GOLKIN
Member


BRISTOL WEST ASSOCIATES LLC


By: KKR 1996 Fund LP,
its Member


By: KKR Associates 1996 L.P.,
its General Partner,


By: KKR 1996 GP LLC,
its General Partner




By: /s/ PERRY GOLKIN
Member
Accepted and agreed to:

 
By: /s/ JAMES J. SCLAFANI, Jr.
James J. Sclafani, Jr.
 